Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 7 recites the ultrafiltration membrane device that is installed at a most downstream stage of an ultrapure water production system. Claim 1 recites evaluating the cleanliness before the hollow fiber membrane device is installed in an ultrapure water production system, this claim appears to be directed to the installation of the device after the cleaning and evaluation.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: washing mechanism in claim 9 in light of the specification [0019] and the claim, interpreted to include connections from hollow fiber membrane device to supply or equivalents thereof, and particle capturing mechanism in claim 9, interpreted per the claim to include a filter membrane.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means of the scanning electron microscope in claim 5, and means of energy dispersive X-ray analysis or electron energy loss spectroscopy in claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3: from the claim language, it is unclear what is positively claimed, or what is context.
The term "similar" in claim 3 is a relative term which renders the claim indefinite. The term similar is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 3 recites a hollow membrane device for evaluation, which is of the same type as the hollow fiber membrane device (referring to the hollow fiber membrane device recited in claim 1), and 
Claim 4 is rejected based on its dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanji (JP2016083646), in view of Furukawa (JP2004066015A).
With respect to claim 1, Tanji teaches diagnosing an ultrafiltration membrane composed of hollow fibers ([0028]), diagnosing deterioration and cleaning until the concentration of fine particles stabilizes and after testing/inspection or replacement, a method of evaluating a level of cleanliness of a hollow fiber membrane device ([0013]), the method with a filtration membrane capable of capturing particles with a maximum diameter more than 0.4 microns and 10 microns or liens with  permeated water or construed water for the UF membrane, the method comprising: capturing fine particles in permeating water by means of a first filter membrane ([0016-0017]), the permeating water is ultrapure water ([0015]) that permeates through the hollow fiber membrane device; particles are analyzed with an energy dispersive X-ray spectrometer (EDX) or the like and analyzing the fine particles that are captured by the first filter membrane ([0031]). Tanji teaches methods for checking and testing the UF module followed by reinstalling or replacing after the test, and the need for cleaning until the concentration of fine particles stabilizes after testing/inspection or replacement ([0013), but does not explicitly teach the capture of the particle before the hollow fiber membrane device is installed in an ultrapure water production system; cleaning of an ultrafiltration membrane prior to service is known in the art, and it would have been obvious to one of skill in the art to clean the membrane prior to installation in order to prevent contamination and ensure quality of the primary ultrapure water production process (Furukawa [0016]). Alternatively, Furukawa teaches a washing device for membrane separation for ultrapure water production, the membrane device is a hollow fiber ultrafiltration module (abstract, [0007]), the method including ultrapure water as washing water and passing the washing water to the membrane separation device, washing the device, and upon completion of washing the membrane separation device is installed in the ultrapure water production device to ensure the ultrapure water to be produced satisfies the required water standard ([0005]), the confirmation of cleaning by SEM observance ([0010]). It would have been obvious to one of skill in the art to clean the membrane prior to installation in order to prevent contamination and ensure quality of the primary ultrapure water production process (Furukawa [0016]).
With respect to claim 2, the method according to Claim 1, is taught above. Tanji teaches the pore diameter of the filtration membrane for measuring the number of coarse particles is 0.01 μm or more, and preferably 0.2 μm or more and 0.4 μm or less ([0032]) ,a pore diameter of the first filter membrane is equal to or larger than 30 nanometers. 
With respect to claim 3, the method according to Claim 1, is taught above. Tanji teaches the pore diameter of the filtration membrane for measuring the number of coarse particles is 0.01 μm or more, and preferably 0.2 μm or more and 0.4 μm or less ([0032]). From the claim language, it is unclear what is positively claimed, or what is context. A pore diameter of the first filter membrane is similar to a mode of particle diameters of fine particles that are captured by a second filter membrane, wherein the second filter membrane has a smaller pore diameter than the first filter membrane, and the fine particles that are captured by the second filter membrane are fine particles that are contained in permeating water, wherein the permeating water is ultrapure water that is fed to a hollow fiber membrane device for evaluation, which is of a same type as the hollow fiber membrane device, and that permeates thorough the hollow fiber membrane device for evaluation. 
With respect to claim 5, the method according to Claim 1, is taught above. Tanji teaches the captured coarse particles are observed and counted with an SEM ([0057]), the constituent elements of the captured coarse particles are analyzed with an energy dispersive X-ray spectrometer (EDX) or the like ([0031]), sampling is performed until the sample reaches the amount of water required for counting particles, by storing or measuring the flow rate and time ([0054]), analyzing the fine particles that are captured by the first filter membrane includes observing the fine particles by a scanning electron microscope and measuring a number of the fine particles in the permeating water per unit volume by means of the scanning electron microscope.
With respect to claim 6, the method according to Claim 1, is taught above. Tanji teaches the captured coarse particles are observed and counted with an SEM ([0057]), the constituent elements of the captured coarse particles are analyzed with an energy dispersive X-ray spectrometer (EDX) or the like ([0031]), analyzing the fine particles that are captured by the first filter membrane includes analyzing composition of the fine particles by means of energy dispersive X-ray analysis or electron energy loss spectroscopy.
With respect to claim 7, the method according to Claim 1, is taught above. Tanji teaches the ultrapure water production system 1 includes a pretreatment device 11, a primary pure water system 12, and a secondary pure water system 13, and is an ultrafiltration membrane device at the final stage of the secondary pure water system 13, UF module 14, the hollow fiber membrane device is an ultrafiltration membrane device that is installed at a most downstream stage of an ultrapure water production system ([0024]).
With respect to claim 8, Tanji teaches the method according to Claim 1, as discussed above. Furukawa teaches a washing device for membrane separation for ultrapure water production, the a method of washing a hollow fiber membrane device (abstract, [0007]), the method including ultrapure water as washing water and passing the washing water to the membrane separation device, feeding ultrapure water through the hollow fiber membrane device, washing the device, and upon completion of washing the membrane separation device is installed in the ultrapure water production device to ensure the ultrapure water to be produced satisfies the required water standard before the hollow fiber membrane device is installed in an ultrapure water production system and thereby washing the hollow fiber membrane device ([0005]), the confirmation of cleaning by SEM observance evaluating the cleanness ([0010]), and evaluating the cleanness of the hollow fiber membrane device in accordance with the method according to claim 1 (see rejection of claim 1 above).    
It would have been obvious to one of skill in the art to clean the membrane prior to installation in order to prevent contamination and ensure quality of the primary ultrapure water production process (Furukawa [0016]).
With respect to claim 9, Furukawa teaches a washing device for membrane separation for ultrapure water production, the membrane device is a hollow fiber ultrafiltration module a washing device for a hollow fiber membrane device (abstract, [0007]), including ultrapure water as washing water and passing the washing water to the membrane separation device, a washing mechanism that feeds water through a hollow fiber membrane device, washing the device, that thereby washes the hollow fiber membrane device, and upon completion of washing the membrane separation device is installed in the ultrapure water production device to ensure the ultrapure water to be produced satisfies the required water standard before the hollow fiber membrane device is installed in an ultrapure water production system ([0005]), the confirmation of cleaning by SEM observance ([0010]). 
Tanji teaches diagnosing an ultrafiltration membrane composed of hollow fibers ([0028]), diagnosing deterioration and cleaning until the concentration of fine particles stabilizes and after testing/inspection or replacement ([0013]), with a filtration membrane a first filtration membrane, capable of capturing particles, that captures fine particles, with a maximum diameter more than 0.4 microns and 10 microns or less in the permeated water or concentrated water of the UF membrane, a particle capturing mechanism that collects permeating water in the hollow fiber membrane device ([0016-0017]).
It would have been obvious to one of ordinary skill in the art to incorporate the particle capturing of Tanji into the washing device of Furukawa to allow for early diagnosis in a short time and to stably produce high purity ultrapure water, and for component analysis of captured particles so components can be compared with the components of the UF membrane (Tanji [0037]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanji (JP2016083646), in view of Furukawa (JP2004066015A), in view of Mizuniwa (JP2012115810).
With respect to claim 10, the washing device according to Claim 9, is taught above. Mizuniwa teaches a fine particle trapping system and method for measuring a fine particle concentration in ultrapure water ([0008]), in which ultrapure water is centrifuged by a centrifugal filtration device ([0009]), where a sample of ultrapure water is pressed against the surface of the filter by centrifugal force, and particles are trapped on the surface, the filter is removed and observed with SEM ore the like and the number of fined particles is counted, including particles having a size of 0.03 microns or more ([0025]), the particle capturing mechanism includes a centrifugal filter. 
It would have been obvious to one of ordinary skill in the art to incorporate the centrifugal filtration device of JP2012 to provide a concentration measurement with high accuracy ([0023]), and to measure the number of fine particles captured by filtering ultrapure water with higher sensitivity, and 

Allowable Subject Matter
With respect to claim 4, the method according to claim 3. Furukawa teaches passing the washing water to the membrane separation device ([0005]), feeding ultrapure water to the hollow fiber membrane device, Tanji teaches evaluation and capturing fine particles in the permeating water. The taught combination is silent on a second filter membrane; determining a particle diameter distribution of the fine particles that are captured by the second filter membrane; and determining a mode of particle diameters from the particle diameter distribution.
No claim may be indicated as allowable until the 112(b) rejection set forth above is addressed. 
The closest prior art is represented by Fukui (US PG Pub 2016/0220958), which teaches an ultrapure water production apparatus and the removal of microparticles at a high level (abstract), and the use of one or more microparticle counters, the concentration of microparticles determined by measuring the number of microparticles having a diameter of 10 nm or more in water by using a centrifugal filtration-SEM microparticle counter ([0095]), a second filter. Further, Tanaka (US PG Pub 2016/0047730),  which teaches determining a particle diameter distribution of the fine particles that are captured. However, determining a particle diameter distribution of the fine particles that are captured by the second filter membrane; and determining a mode of particle diameters from the particle diameter distribution, appears to be free from the prior art. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777